Citation Nr: 0713379	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  04-35 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for claimed vertebral 
basilar insufficiency.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse





ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from February 1968 to June 
1988 and from February to March of 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision issued 
by the RO.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings of a vertebral basilar insufficiency in service or 
within the first year thereafter.  

2.  The veteran is not shown to suffer from a vertebral 
basilar insufficiency due to any event or incident of active 
service.  



CONCLUSION OF LAW

The veteran does not have a disability manifested by 
vertebral basilar insufficiency due to disease or injury that 
was incurred in or aggravated by service, nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and afforded him VA examinations 
addressing his claimed disorder.  Moreover, there is no 
indication from the claims file of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a series of letters beginning in May 2003.  By 
these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.  

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet. App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  

Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.  

Here, the noted May 2003 VCAA letter was issued prior to the 
appealed rating decision, thus posing no procedural concerns 
in view of the Mayfield decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, any potential deficiencies of such notification 
would not be prejudicial in this case, involving only a 
service connection claim.  With service connection cases, no 
disability rating or effective date is assigned when service 
connection is denied.  Also, in cases where service 
connection is granted, it is the responsibility of the agency 
of original jurisdiction (here, the RO) to address any notice 
defect with respect to the rating and effective date elements 
when effectuating the award.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including such cardiovascular 
diseases as vertebral basilar insufficiency, may be presumed 
to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

The Board has reviewed the veteran's service medical records 
and observes that, in November 1976, he was treated for 
complaints of "heart attack symptoms," with increased chest 
pain followed by left-sided pain.  No diagnosis was noted at 
the time.  

The chest x-ray studies from November 1976 revealed no 
significant abnormalities.  

The veteran reported having pain and dizziness under pressure 
for six months in January 1977.  The cause of these 
complaints was noted to be unknown, although the veteran 
reported "that nervous disorders [ran] in his family."  

An annual examination from October 1978 contains a notation 
of myocardial infarction-like symptoms two years earlier, 
with no cause found.  At that time, the veteran also reported 
treatment for a hematoma at the age of six months.  The 
examination itself revealed no cardiovascular abnormalities, 
however.  

Subsequently, the veteran reported chest pressure in January 
1983, but at that time he was noted to have no history of 
heart disease.  

In April 1983, the veteran reported pain and numbness of the 
left arm.  He was assessed with left upper extremity 
neuropathy, with periodic paresthesias of unknown etiology, 
full active range of motion and grip and minimal loss of 
sensation.  

A chest examination from November 1986, revealed a prominent 
aortic knot consistent with atherosclerosis but was otherwise 
normal.  

The veteran was treated for chest pain in March 1987, but 
this pain was noted to be non-cardiac in nature.  In an 
accompanying hospitalization report, the final diagnosis was 
that of atypical chest pain, and a cardiac examination was 
unremarkable.  At that time, the veteran had reported 
substernal chest heaviness with radiation to the left arm.  

The report of the veteran's April 1988 separation examination 
is entirely negative for cardiovascular symptomatology.  He 
reported a history of palpitation or a pounding heart but 
denied dizziness or chest pain or pressure in the 
accompanying Report of Medical History.  

Subsequent to service, the veteran's January 1989 VA 
examination showed his cardiovascular system to be within 
normal limits.  The only spinal symptoms noted upon 
examination involved a lumbosacral spine disorder, for which 
service connection is separately in effect.  

The veteran was treated at a VA facility beginning in January 
2000 for neck pains, which in February 2000 were noted to 
shoot down the right arm to the hand like electricity.  In 
February 2001, the veteran was seen at a VA facility with 
complaints of a "fainting sensation."  The private 
treatment records also show that he reported having 
lightheadedness in June 2002 and dizziness in November 2002.  

Subsequently, in February 2003, the veteran underwent a 
private neurological consultation for dizziness, as well as a 
tingling sensation of the face, hands, and extremities and 
numbness around the mouth.  The neurologist noted that the 
veteran's dizziness was most probably secondary to vertebral 
basilar insufficiency and recommended magnetic resonance 
angiograms of the neck and brain.  

The report of an intracerebral magnetic resonance angiogram 
from the same month indicates that the study was 
unremarkable, with no evidence of focal aneurysm or 
hemodynamically significant stenosis.  

An extracerebral magnetic resonance angiogram, however, 
revealed mild atherosclerotic plaque present at the level of 
the carotid bulbs, bilaterally, with no evidence of 
hemodynamically significant stenosis demonstrated within the 
carotid arterial systems, bilaterally; and antegrade flow 
present within the vertebral arteries, bilaterally.  

A March 2003 statement from the veteran's neurologist 
indicates that the  radiological studies of the cervical 
spine, the thoracic spine and the brain were unremarkable, 
but he continued to have aches and pain in his neck and a 
tingling sensation going up to his scalp region.  

In April 2003, the veteran underwent a transcranial Doppler 
examination, which revealed mild vertebrobasilar 
insufficiency, diminished velocities in the right middle 
cerebral artery suggesting more proximal stenosis, and no 
evidence for intracranial stenosis of the vessels insonated.  

The veteran underwent a VA spine examination in June 2003, 
conducted by an examiner who reviewed the claims file.  The 
report reflects that, as to vertebral artery symptomatology, 
the veteran reported that he was seen for dizziness in 1994, 
but had a negative workup and that he had been diagnosed with 
possible vertebral artery insufficiency in February of that 
year.  

The examination showed normal carotid arteries, both to 
palpation and auscultation, and a normal vascular examination 
of the neck.  Based on the examination findings and the 
claims file review, the examiner found no basis for a 
diagnosis of disc disease or arthropathy of the spine, with a 
totally normal MRI of the cervical spine.  

The equivocal results of the vascular studies of the neck 
were "certainly minimal on the positive side."  The 
examiner thus indicated that it was not possible to state 
unequivocally that the veteran had vertebrobasilar 
insufficiency, based on the evidence at hand, without 
resorting to unfounded speculation.  

In February 2005, the veteran underwent a VA arteries and 
veins examination with the doctor who conducted the June 2003 
VA examination.  This doctor again reviewed the claims file.  

Following a physical examination, the VA examiner rendered a 
diagnosis of mild vertebrobasilar artery insufficiency, with 
no clinically significant stenoses, by Doppler.  

The examiner indicated that the veteran had been noted to 
have "classic hyperventilation syndrome" and cervical 
muscle spasm in service, but these symptoms could not be 
considered precursors of his current problems without resort 
to unfounded speculation.  

The veteran also underwent a VA neurological disorders 
examination in February 2005, again with an examiner who 
reviewed the claims file.  The examiner noted the veteran's 
in-service treatment in January 1983, as well as his reported 
history of being dizzy since 1994.  

Following the examination, the VA examiner rendered a 
diagnosis of paresthesias in the arms and dizziness since 
1983, plus headaches and forgetfulness in recent years, with 
a patch of erythema over the cervical spine at C6-C7.  The 
neurological examination was otherwise normal.  

As to the question of whether the veteran's current problems 
with forgetfulness and dizziness were related to service or 
to brain surgery at age one, the examiner was unable to 
resolve this question without undue speculation.  

Subsequently, in June 2005, the RO requested a medical 
opinion as to the nature and etiology of the veteran's 
claimed vertebral basilar insufficiency.  The doctor who 
reviewed the claims file noted the veteran's complaints of 
dizziness in service but indicated that, in subsequent 
evaluations, there was nothing to verify the diagnosis of 
vertebral basilar insufficiency, or even left upper extremity 
neuropathy, as there was no degenerative joint disease in the 
neck or nerve root impingement.  

Regardless of the onset of his symptoms, there was no 
evidence of abnormality found.  Typically with vertebral 
basilar insufficiency, in the absence of fixed or basilar 
artery stenosis, there would be degenerative joint disease in 
the cervical spine, but these findings were not present in 
the veteran's case.  

The reviewing doctor could not state for sure what the source 
of the veteran's symptomatology was, although anxiety was a 
possibility.  However, there was no clear evidence for 
vertebral basilar insufficiency at the present, and with no 
evidence of a damaged cervical spine, it was difficult to 
ascribe the problem to service.  

A privately conducted Doppler examination from December 2005 
revealed vertebral artery velocities, with no identification 
of the basilar artery or adequate temporal windows.  

The veteran's claims file was reviewed by another VA doctor 
in December 2005 to resolve the question of whether he was 
currently experiencing vertebrobasilar insufficiency, or 
whether this disorder had resolved.  The veteran was 
telephoned by the examiner and reported that he had not had a 
dizzy spell in the last year and had not lost vision in the 
eyes transiently, suffered double vision or had a drop 
attack.  Accordingly, the VA doctor found no evidence that 
the veteran was currently experiencing vertebrobasilar 
insufficiency.  

A January 2006 treatment record from the veteran's 
neurologist contains an assessment of vertebrobasilar 
insufficiency in the past, and the neurologist opined that 
the veteran still had symptoms of vertebrobasilar 
insufficiency.  Other assessments included those of cervical 
spine tenderness, arthritis, and disc disease; thoracic spine 
radiculopathy by history; and tenderness and a burning 
sensation of the skin in the back of the neck, cause 
undetermined.  

Further studies were conducted in January 2006.  An 
intracerebral magnetic resonance angiogram was within normal 
limits.  An MRI of the cervical spine revealed a minimal 
posterior disc bulge at C6-C7, with no focal disc herniation, 
spinal canal stenosis, or neural foraminal narrowing at any 
level.  A brain MRI revealed evidence of chronic sinusitis 
and generalized cortical atrophy, with no acute intracranial 
abnormality.  

Even assuming that the claimed diagnosis of vertebral basilar 
insufficiency is appropriate, despite the fact that this 
diagnosis has been called substantially into question in 
several VA opinions, there is no competent medical evidence 
of record supporting a causal relationship between a current 
disability and any event or incident the veteran's period of 
active service.  Indeed, all VA treatment providers who have 
addressed the question of causation found no basis for such a 
relationship.  

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
December 2004 hearing testimony.  During the hearing, he 
indicated that several current symptoms, including light-
headedness and dizziness, were first manifest in service.  

Even if the veteran's recent testimony could be read as 
claiming continuity of symptomatology since service, such 
history is substantially rebutted by the absence of treatment 
for the claimed disorder either in service or within one year 
thereafter and the unfavorable medical opinions cited above.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 
2006) (holding the Board is obligated to, and fully justified 
in, determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements).  

Moreover, the Court has consistently held that service 
connection may not be predicated on lay assertions of medical 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  In the present case, the veteran and his spouse, who 
also testified at his hearing, have not been shown to possess 
the requisite medical training, expertise, or credentials 
needed to render either a diagnosis or a competent opinion as 
to medical causation.  

Accordingly, their lay opinions do not constitute competent 
medical evidence and lack probative value as to the matters 
of medical diagnoses and causation.  See also Layno v. Brown, 
6 Vet. App. 465, 470 (1994) (a veteran is competent to report 
that on which he or she has personal knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992) (a veteran is not competent 
to offer opinions on medical diagnosis or causation).  

Overall, the evidence reflects that the claimed vertebral 
basilar insufficiency was not incurred in or aggravated by 
service, nor may it be presumed to have been.  

Accordingly, the preponderance of the evidence is against the 
veteran's claim of service connection for this disorder, and 
the claim must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the e 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

Service connection for claimed vertebral basilar 
insufficiency is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


